NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            04-MAY-2020
                                            09:53 AM

                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I


     JAMES JONATHON DRISCOLL aka JAMES JONATHAN DRISCOLL;
          GEORGE M. KAIMIOLA; and ZILPAH K. KAIMIOLA,
          Plaintiffs-Appellees, ALLEN B. ARAKAWA; and DEBBIE
          E. ARAKAWA, Plaintiffs-Appellants, v. BANK OF
          AMERICA, N.A.; MORTGAGE ELECTRONIC REGISTRATION
          SYSTEMS, INC., GEORGE MATIC; MILENA MATIC;
          ALEKSANDRA O. MATIC; STEVEN MATIC; SIMON T. NGAN;
          JILL S.A. NGAN; AMERICAN SAVINGS BANK, F.S.B.;
          JASON C. BALBERDI; NAHINU R. FREITAS; THE FEDERAL
          SAVINGS BANK, Defendants-Appellees, and DOE
          DEFENDANTS 1-50, Defendants


       APPEAL FROM THE CIRCUIT COURT OF THE SECOND CIRCUIT
                    (CASE NO. 2CC191000167(1))


   ORDER DISMISSING APPEAL FOR LACK OF APPELLATE JURISDICTION
     (By: Ginoza, Chief Judge, Hiraoka and Wadsworth, JJ.)
          Upon review of the record, it appears that we lack
appellate jurisdiciton over Plaintiffs-Appellees Allen B. Arakawa
and Debbie E. Arakawa's (the Arakawas) appeal from the Honorable
Rhonda I.L. Loo's January 8, 2020 interlocutory order granting
Defendant/Cross-Claim Defendant/Appellee Bank of America, N.A.
(Bank of America) and Defendant-Appellee Mortgage Electronic
Registration Systems, Inc.'s motion to partially dismiss the
Arakawas and Plaintiffs-Appellees James Jonathon Driscoll
(Driscoll), George M. Kaimiola and Zilpah K. Kaimiola's (the
Kaimiolas) first amended complaint and sever their claims,
because the circuit court has neither resolved all of the
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

multiple claims in this case nor reduced its dispositive rulings
to an appealable final judgment.
          An aggrieved party cannot obtain appellate review of a
circuit court's dispositive orders in a civil case pursuant to
Hawaii Revised Statutes (HRS) § 641-1(a)(2016) until the circuit
court reduces the dispositive rulings to an appealable final
judgment pursuant to Rules 58 or 54(b) of the Hawai#i Rules of
Civil Procedure (HRCP).   See Jenkins v. Cades Schutte Fleming &
Wright, 76 Hawai#i 115, 119, 869 P.2d 1334, 1338 (1994).      All of
the parties apparently agree that the circuit court has not yet
adjudicated and entered a judgment on all of the multiple claims
asserted in:
          •     the Kaimiolas, Driscoll, and the Arakawas'
                June 17, 2019 first amended complaint,

          •     Defendant/Cross-Claim Plaintiff/Appellee Jason C.
                Balberdi Balberdi's September 30, 2019 cross-
                claim,

          •     Defendants/Cross-Claim Plaintiffs/Appellees
                Simon T. Ngan and Jill S.A. Ngan's September 30,
                2019 cross-claim,

          •     Defendant/Cross-Claim Plaintiff/Appellee American
                Savings Bank, F.S.B.'s October 2, 2019 cross-
                claim,

          •     Defendants/Cross-Claim Plaintiffs/Third-Party
                Plaintiffs/Appellees George Matic, Milena Matic,
                Aleksandra O. Matic, and Steven Matic's (the
                Matics) October 25, 2019 cross-claim, and

          •     the Matics' October 25, 2019 third-party
                complaint.

Nevertheless, the Arakawas assert in their February 20, 2020
statement of jurisdiction that, to the limited extent that the
January 8, 2020 interlocutory order severs the Arakawas' claims
pursuant to HRCP Rule 21, the January 8, 2020 interlocutory order
is immediately appealable under the collateral order doctrine and
the Forgay doctrine.   However, our review of the record and
relevant case law reveals that the January 8, 2020 interlocutory

                                   2
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

order does not satisfy the multiple requirements for
appealability under the collateral order doctrine or the Forgay
doctrine.    See Greer v. Baker, 137 Hawai#i 249, 253, 369 P.3d
832, 836 (2016) (reciting the requirements for appeals under the
collateral order doctrine and the Forgay doctrine); Hofmann v.
De Marchena Kaluche & Asociados, 642 F.3d 995, 998 (11th Cir.
2011) (holding that the collateral order doctrine does not
provide appellate jurisdiction for a severance order issued under
Rule 21 of the Federal Rules of Civil Procedure); cf. In re Lieb,
915 F.2d 180, 182–185 (5th Cir. 1990) (holding that a district
court's order severing claims and directing that they continue as
separate actions in bankruptcy court was not an appealable final
order).   Absent an appealable final judgment, we lack appellate
jurisdiction.
      Therefore, IT IS HEREBY ORDERED that appellate court case
number CAAP-XX-XXXXXXX is dismissed for lack of appellate
jurisdiction.
            DATED:   Honolulu, Hawai#i, May 4, 2020.

                                       /s/ Lisa M. Ginoza
                                       Chief Judge

                                       /s/ Keith K. Hiraoka
                                       Associate Judge

                                       /s/ Clyde J. Wadsworth
                                       Associate Judge




                                   3